Candler, Presiding Justice.
This appeal is from a judgment dismissing an amended petition on general demurrer. The petition as amended sought to enjoin the Haralson County Board of Education and its Superintendent of Schools from effectuating the provisions of a school reorganization and consolidation resolution adopted by the board of education on May 4, 1965. As grounds for the relief sought, appellant-plaintiff alleged that the manner in which the members of such board of education were selected by the grand jury of Haralson County under Art. VIII, Sec. V, Par. I of the Constitution of Georgia (Code Ann. § 2-6801) offends the Fourteenth Amendment to the Constitution of the United States and that the action which such board is taking and expects to take under and pursuant to such resolution is an abuse of its discretionary power over the county’s school affairs. Every question raised by the amended petition has been decided by this court adversely to appellant’s contentions in Bedingfield v. Parkerson, 212 Ga. 654, 660 (94 SE2d 714), Carter v. Board of Educ. of Richmond County, 221 Ga. 775, 777 (147 SE2d 315), and Boatright v. Brown, 222 Ga. 497 (2) (150 SE2d 680). Accordingly, error is not shown by the record.

Judgment affirmed.


All the Justices concur.

Noth: The opinion in this ease was prepared by Presiding Justice T. S. Candler before his retirement on December 31, 1966, and is presented to the court by Justice Undercofler with a recommendation that it be adopted.